Case:19-06683-EAG13 Doc#:17 Filed:01/15/20 Entered:01/15/20 17:15:27                    Desc: Main
                           Document Page 1 of 4



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF PUERTO RICO

       In the Matter of:                                 Case No. 19-06683 (EAG)

       CAROLIN MENDEZ TORRES                             Chapter 13
       Debtor(s)


                           OBJECTION TO CONFIRMATION OF PLAN DATED
                                DECEMBER 18, 2019 (DOCKET NO. 13)

       TO THE HONORABLE COURT:

              COMES NOW creditor POPULAR AUTO represented by the undersigned attorney, and

       hereby objects to the proposed Chapter 13 plan on the following grounds:

              1.      On November 14, 2019, the above-named debtor filed a Bankruptcy petition

                      under Chapter 13 of Title 11 of the United States Code.

              2.      Popular Auto is a secured creditor of the above-named debtor pursuant to 11

                      U.S.C. §101(10) and therefore a party in interest in the instant proceeding.

              3.      On April 16, 2016, debtor subscribed with Reliable Auto, now Popular Auto, a

                      Conditional Sales Contract, account no. XXXXX0001, regarding a 2016 Kia

                      Sportage.

              4.      Popular Auto filed the corresponding claim for its secured debt in the amount of

                      $17,946.03 on December 9, 2019 (proof of claim #1).

              5.      Debtor’s Chapter 13 plan dated December 18, 2019, (docket #13), provides for

                      the Trustee to pay in full Popular Auto’s secured claim no. 1, but fails to provide

                      for adequate protection payments and evidence of insurance at maturity date.

              6.      Section 1326(a)(1)(C) of the Bankruptcy Code, regarding adequate protection

                      payments state as follows:
Case:19-06683-EAG13 Doc#:17 Filed:01/15/20 Entered:01/15/20 17:15:27                             Desc: Main
                           Document Page 2 of 4
       Objection to Confirmation
       Case No. 19-06683 (EAG)
       By: Popular Auto
       January 15, 2020
       Page No. 2

                                   “Unless the court orders otherwise, the debtor shall commence
                                   making payments not later than 30 days after the date of the filing
                                   of the plan or the order for relief, whichever is earlier, in the
                                   amount-

                                           (A) proposed by the plan to the trustee;

                                           (B) scheduled in a lease of personal property directly to the
                                   lessor for that portion of the obligation that becomes due after the
                                   order for relief, reducing the payments under subparagraph (A) by
                                   the amount so paid and providing the trustee with evidence of such
                                   payment, including the amount and date of payment; and

                                           (C) that provides adequate protection directly to a creditor
                                   holding an allowed claim secured by personal property to the
                                   extent the claim is attributable to the purchase of such property by
                                   the debtor for that portion of the obligation that becomes due after
                                   the order for relief, reducing the payments under subparagraph (A)
                                   by the amount so paid and providing the trustee with the evidence
                                   of such payment, including the amount and date of payment.”
                                   (emphasis added).

               7.      Section 361(1), 11 U.S.C. §361(1), regarding when adequate protection payments

                       should be paid, states as follows:

                                   “When adequate protection is required under section 362, 363, or
                                   364 of this title of an interest of an entity in property, such
                                   adequate protection may be provided by –

                                     (1) requiring the trustee to make a cash payment or periodic cash
                                   payments to such entity, to the extent that the stay under section
                                   362 of this title, use, sale or lease under section 363 of this title, or
                                   any grant of a lien under section 364 of this title results in a
                                   decrease in the value of such entity’s interest in such property.”
                                   (emphasis added).

               8.      Refer also to the Bankruptcy Court’s General Order No. 05-08 issued on October

                       13th 2005, concerning the implementation of adequate protection payments under

                       BAPCPA. As we mentioned before, debtor’s amended plan does not provide for

                       sufficient adequate protection payments to appearing creditor.
Case:19-06683-EAG13 Doc#:17 Filed:01/15/20 Entered:01/15/20 17:15:27                          Desc: Main
                           Document Page 3 of 4
       Objection to Confirmation
       Case No. 19-06683 (EAG)
       By: Popular Auto
       January 15, 2020
       Page No. 3

               9.      Popular Auto requests at least $180.00 in adequate protection monthly payments

                       from the filing of the petition up till confirmation of the plan.

               10.     Furthermore, the plan does not provide evidence of insurance at maturity date. As

                       per our records, the insurance coverage expires on April 16, 2022. Therefore,

                       debtor needs to provide evidence of insurance to Popular Auto’s claim from April

                       17, 2022.

               11.     Section 1325(a)(5) of the Bankruptcy Code,1 11 U.S.C. §1325(a)(5), clearly states

                       that the plan must provide for each secured claim and that the holder of such

                       claim has accepted the plan.

               12.     Popular Auto objects to the Chapter 13 plan dated December 18, 2019, since it

                       does not comply with the requirements of §§§1325(a)(5), 1326(a)(1) and 361(1)

                       of the Bankruptcy Code.

               WHEREFORE, creditor Popular Auto, respectfully requests this Honorable Court to deny

       approval of the proposed amended plan for the reasons stated in the foregoing motion.

       NOTICE IS HEREBY GIVEN THAT IF NO WRITTEN REPLY OR OPPOSITION IS FILED

       AND SERVED WITHIN SEVEN (7) DAYS FROM THE DAY OF SERVICE HEREOF, THE

       COURT MAY ENTER AN ORDER GRANTING THE RELIEF SOUGHT HEREIN

       PURSUANT TO BANKRUTPCY LOCAL RULE 9013(a)




       1Asamended by the Bankruptcy Abuse Prevention and Consumer Protection Act of 2005 (Public Law 109-8). Also,
       commonly known as BAPCPA.
Case:19-06683-EAG13 Doc#:17 Filed:01/15/20 Entered:01/15/20 17:15:27                   Desc: Main
                           Document Page 4 of 4
       Objection to Confirmation
       Case No. 19-06683 (EAG)
       By: Popular Auto
       January 15, 2020
       Page No. 4

                                       CERTIFICATE OF SERVICE

               I HEREBY CERTIFY: That on December 24, 2019, I electronically filed the foregoing

       with the Clerk of the Court using the CM/ECF System which will send notification of such filing

       to the following: NORBERTO COLON ALVARADO, ESQ., Attorney for debtor;

       ALEJANDRO OLIVERAS RIVERA, ESQ., Chapter 13 Trustee.

               Respectfully submitted in San Juan, Puerto Rico, this 15th day of January, 2019.


                                                    s/ VERONICA DURAN CASTILLO
                                                    VERONICA DURAN CASTILLO, ESQ.
                                                    USDC- PR 224413
                                                    Attorney for Popular Auto
                                                    Consumer Bankruptcy Department
                                                    PO Box 366818
                                                    San Juan, Puerto Rico 00936-6818
                                                    Tel. (787) 753-7849; Fax. (787) 751-7827
                                                    Email: veronica.duran@popular.com
